Citation Nr: 0301645	
Decision Date: 01/28/03    Archive Date: 02/04/03	

DOCKET NO.  99-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for a skin disorder of the face and hands.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board remanded the appeal in January 2001.  

In a February 2000 statement the veteran indicated that he 
desired to withdraw issues relating to Agent Orange and 
continue his appeal regarding whether new and material 
evidence had been submitted to reopen the claims of 
service connection for a skin disorder on a direct basis 
and for a deviated septum.


FINDINGS OF FACT

1.  An unappealed September 1995 RO decision denied 
service connection for a skin disorder and deviated nasal 
septum.

2.  Evidence received since the September 1995 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claims.  

3.  A deviated nasal septum was first shown during active 
service.


CONCLUSIONS OF LAW

1.  A September 1995 RO decision denying service 
connection for a skin disorder is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a skin disorder is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  

2.  A September 1995 RO decision denying service 
connection for a deviated nasal septum is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for a deviated nasal 
septum is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105; 38 C.F.R. § 3.156.  

3.  A deviated nasal septum was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The changes to 38 C.F.R. § 3.156(a) 
(defining new and material evidence), the second sentence 
of 38 C.F.R. § 3.159(c) (application of the duty to assist 
in reopening a claim), and 38 C.F.R. § 3.159(c)(4) (iii) 
(medical examination or opinion only after new and 
material evidence is presented are effective prospectively 
for claims filed on or after August 29, 2001.  The 
veteran's claim to reopen was filed prior to August 29, 
2001.

The record reflects that the veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case informing them 
of the governing legal criteria, the evidence necessary to 
substantiate the veteran's claims, rules regarding 
evidentiary development under the VCAA, the evidence 
considered, and the reasons for the denial of his claims.  
In essence, the matter of "which information and evidence, 
if any, that the claimant is to provide VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Since 
all final decisions herein are favorable to the veteran, 
the Board concludes that the VA has complied with the 
VCAA, to the extent necessary prior to this decision, and 
the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has 
not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether 
the veteran has presented new and material evidence.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter it's rating decision."  

Skin Disorder

The evidence of record prior to the September 1995 RO 
decision included the veteran's service medical records 
and the report of a January 1995 VA examination indicating 
that the veteran had seborrheic dermatitis of the face and 
scalp.  Subsequent to the September 1995 RO decision, 
August and September 1997 VA treatment records reflect 
symptoms and an assessment that the veteran has had a 
chronic leg rash since Vietnam, indicated to be stasis 
dermatitis.  

With consideration that additional medical records have 
been associated with the veteran's claims file indicating 
that he has had a chronic skin condition since Vietnam, 
the Board concludes that this evidence is new.  Further, 
this evidence contributes to a more complete picture of 
the circumstances surrounding the alleged origin of the 
veteran's skin disorder.  Because this evidence is new, 
and contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the 
veteran's skin disorder, it is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156.  Accordingly, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.  

Deviated Nasal Septum

A March 1982 RO decision denied service connection for a 
deviated nasal septum.  The September 1995 RO decision 
found that new and material evidence had not been 
submitted and continued the denial of service connection 
for a deviated nasal septum.  

The evidence of record at the time of the September 1995 
RO decision included the veteran's service medical 
records.  The report of the veteran's March 1968 service 
entrance examination reflects that his sinuses were 
normal.  A February 1969 service medical record indicates 
that the veteran had deviation of the septum to the left.  
The report of a February 1969 service X-ray indicates that 
there was no evidence of acute fracture or dislocation 
involving the nasal bones, but reflects that there was 
some deviation of the nasal septum.  

In a March 1995 statement the veteran had indicated that 
he had surgery for a nasal condition during his active 
service.  

Subsequent to the September 1995 RO decision additional 
medical records have been associated with the claims file.  
The report of a May 2002 VA examination indicates that the 
veteran had a history of deviated septum repair during 
service and that this still persisted with chronic 
congestion.  The diagnoses included deviated septum repair 
with chronic congestion most likely related to military 
duty.

With consideration that there is competent medical 
evidence identifying current chronic symptoms associated 
with the veteran's deviated septum and relating these 
symptoms and the deviated septum to his military service, 
this evidence is new.  Further, this evidence contributes 
to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's deviated 
nasal septum.  Because this evidence is new and 
contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the 
veteran's deviated nasal septum, it is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156.  Accordingly, new and 
material evidence has been submitted and this claim is 
reopened.  38 U.S.C.A. § 5108.

The report of the veteran's March 1970 service separation 
examination reflects that his nose and sinuses were 
normal.  Although service medical records do not reflect 
that the veteran underwent a deviated septum repair, they 
do show that a deviated septum was first noted during 
active service and current competent medical evidence 
associates chronic congestion with his deviated septum and 
indicates that these are most likely related to his 
military duty.  The examination report that offers this 
opinion reflects that the examiner had access to the 
veteran's claims file at the time of the examination.  In 
light of competent medical evidence indicating that the 
veteran had a deviated nasal septum during service and 
that he currently has a deviated septum with chronic 
congestion that is related to active service, the Board 
concludes that the evidence is in equipoise with respect 
to whether or not the veteran's currently manifested 
deviated septum with chronic congestion had its onset 
during his active service.  In resolving all doubt in the 
veteran's behalf, service connection for a deviated nasal 
septum is warranted.  


ORDER

New and material evidence having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a skin disorder is granted.  To this extent 
only, the appeal with respect to this issue is granted.

New and material evidence having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a deviated nasal septum is granted.  

Service connection for a deviated nasal septum is granted, 
subject to the laws and regulations governing the payment 
of monetary benefits.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


